This is one of the so-called Utica bridge cases, and its decision is controlled by the decisions in the Morrissey and Ackerman cases. Claimant was a concrete contractor, and did masonry work prior to the time of the accident. His attending physician testified that claimant will not be able to do hard work again. He suffered no broken bones, but received a rupture of the spinous ligaments at the middle of the lower lumbar regions, likewise an injury to the liver. There has not been a good recovery. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present his claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of twenty-five hundred dollars.